Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been considered and acknowledged.

Status of the Claims
          Claims 1-83, 86, and 95-96 are cancelled.
          Claims 84-85, 87-94 and 97-98 are currently pending.

Withdrawn Rejections/Objections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in view of the amendments filed 02/02/2021. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

           Claims 84-85, 87-91, 93-94 and 97-98 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lo et al. (US PGPub 2006/0252068 A1, published 11-09-2006), as evidenced by the Affymetrix Human Genome U133A array probe list, published 2002 and as evidenced by Lo et al. (US 2002/0045176).
Regarding claim 84, Lo et al. teach a method for screening biomarkers/nucleic acids comprising:
          obtaining a biological sample from a pregnant female, wherein the sample is an RNA sample, a plasma sample comprising RNA; e.g. claims 27 and 35.  Lo et al. teach the recent discovery of non-invasive techniques in which fetal RNA has been detected in maternal blood and that fetal RNA in maternal blood can be used for the detection of disorders such as trisomy 21; e.g. para. [0006], citing Patent application, Ser. No. 09/876,005, which was published as PG Pub US 2002/0045176, by the same inventor, Lo et al.  As evidenced by Lo et al. (US 2002/0045176), fetal RNA detection and analysis are still possible even after filtration of a blood sample, removing all cellular material to obtain a plasma sample that is predominantly cell-free; e.g. para. [0019]- 
obtaining a plurality of T21 nucleic acid markers in a biological sample obtained from a pregnant female, wherein the plurality of T21 nucleic acid markers comprise polynucleotides or a complement thereof (e.g. RNA species of interest can be detected using standard techniques known in the art; e.g. para. [0068]; e.g. gene expression analysis using the Affymetrix GeneChip® Human Genome U133A and U133B arrays; e.g. para. [0100], which are largely coextensive in polynucleotide probe coverage with the Affymetrix GeneChip® Human ST Exon array of the instant application used to identify T21 biomarkers (e.g. p. 30, line 15 of the instant specification), thus comprising a plurality of polynucleotides of SEQ ID NO: 8-3248, or a complement thereof), comprising far greater than 6 polynucleotides chosen from SEQ ID NO: 8-3248. Lo et al. teach that wherein the T21 nucleic acid markers are selected from polynucleotides encoded by chromosome 21, wherein the T21 markers are selected from polynucleotides encoded by any of chromosomes 1-20, 22 or X (e.g. gene expression analysis using the (genome-wide) Affymetrix GeneChip® Human Genome U133A and U133B arrays; e.g. paragraph [0100], wherein the human genome comprises chromosomes 1-22 and X).
Regarding claim 85, Lo et al. teach a cell-free plasma sample; e.g. para. [0003] and detecting binding of RNA after hybridization to the array; e.g. para. [0100].
Regarding claim 87, Lo et al. teach quantitatively measuring an amount of nucleic acids in the sample; e.g. claim 27. 

Regarding claim 89, Lo et al. teach obtaining a second biological sample from a second pregnant female and detecting binding of the nucleic acids from the second pregnant female; e.g. claim 27.  Lo et al. teach gene expression analysis using the Affymetrix GeneChip® Human Genome U133A and U133B arrays; e.g. para. [0100].
Regarding claim 90, Lo et al. teach gene expression profiles of a control, a female that does not carry a fetus having trisomy 21, as well as a gene expression profile of an RNA from a pregnant female test sample; e.g. claims 27 and 39.
Regarding claim 91, Lo et al. teach a second female that does not carry a fetus having trisomy 21; e.g. claims 27 and 39.
Regarding claim 93, Lo et al. teach further testing via CVS and amniocentesis on the pregnant female; e.g. para. [0074]. 
          Regarding claim 94, Lo et al. teach that a control comprises a sample from an average pregnant woman without the pregnancy-related disorder at a similar gestational age; e.g. para. [0056]. 
          Regarding claim 97, Lo et al. cite US Patent application Ser. No. 09/876,005 in para. [0006]. US Patent Application 09/876,005, was published as Lo et al. PG Pub US 2002/0045176.  Lo et al. (US 2002/0045176) teach that fetal RNA detection and analysis are still possible even after filtration of a blood sample, removing all cellular material to obtain a plasma sample that is predominantly cell-free; e.g. para. [0019]-[0020].  As further evidenced by Lo et al. (US 2002/0045176), the method resulted in 
          Regarding claim 98, Lo et al. cite US Patent application Ser. No. 09/876,005 in para. [0006]. US Patent Application 09/876,005 was published as Lo et al. PG Pub US 2002/0045176. As evidenced by  Lo et al. in US 2002/0045176, fetal RNA detection and analysis are still possible even after filtration of a blood sample, removing all cellular material to obtain a plasma sample that is predominantly cell-free; e.g. para. [0019]-[0020]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claim 92 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lo et al. as applied to claims 84-85, 87-91, 93-94, and 97-98 above. 
Claim 92 depends from claim 89 with the further limitation that the second female does carry a fetus having trisomy 21.
 Lo et al. teach methods and kits for diagnosing, monitoring, or predicting trisomy 21 in a fetus by quantitatively measuring in the maternal blood one or more RNA species, comparing the amount of RNA with a standard control; e.g. abstract.   
Lo et al. does not teach a second female who does carry a fetus having trisomy 21. However, in an embodiment of Lo et al.’s invention, Lo et al. teach extraction of RNA from placental tissue and comparing RNA expression from the sample with that of both female pregnancies having trisomy 21 and to a set of females having pregnancies without trisomy 21 being present; e.g. para. [0098]. 
          It would have been prima facie obvious to one of skill in the art before the instant invention to use an appropriate control to determine if the sample comprising RNA being screened had altered expression from that of a control. One of skill in the art would have known how to choose an appropriate control in order to make that determination especially in view of the particular embodiment taught by Lo et al. in para. . 


Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. 
Applicants argue, on page 6, last paragraph through page 7, paragraph 3, that Lo et al. teach RNA extracted from placental biopsies and that placental biopsies are not cell-free plasma samples, as recited in the amended claims. Applicant further argues that Lo et al. does not teach cell-free plasma RNA, but instead teaches cell-free plasma DNA and that Lo et al. fails to attempt to describe or mention RNA s that originate from any chromosome other than  the 21st chromosome from placenta. 
          These arguments are not found to be persuasive for at least the following reasons:
          1. Lo et al. teach in para. [0006] that non-invasive techniques based on detection of fetal RNA in maternal blood were known in the art, citing Patent application, Ser. No. 09/876,005, in para. [0006], which was published as PG Pub US 2002/0045176, by the same inventor, Lo et al.  Lo et al. teach in US 2002/0045176 that fetal RNA detection 
2. While it is agreed that  Lo et al. teach in one single embodiment extraction of RNA from placental tissue and comparing RNA expression from the sample with that of female pregnancies having trisomy 21 and to a set of females having pregnancies without trisomy 21 being present (See para. [0098] of Lo et al. (US 2006/025068), this paragraph/embodiment is not used in the rejection above of the amended instant claims. However, as evidenced by Lo et al. (US 2002/0045176), and as explained in the 35 USC 102(b) rejection above, fetal RNA detection and analysis were possible even after filtration of a blood sample, removing all cellular material to obtain a plasma sample that is predominantly cell-free; e.g. para. [0019]-[0020], which was described by Lo et al. as being a non-invasive means of diagnosing, using cell-free plasma RNA. Those teachings in combination with the teachings of Lo et al. (US 2006/025068) that non-invasive techniques based on detection of fetal RNA in maternal blood can be used for detection of fetal chromosomal aneuploidy; e.g. para. [0006] and in combination with Lo et al.(US 2006/025068) teaching of the methods and Affymetrix arrays used in para. [0100] were used for detection of RNA anticipate all the limitations of claim 84. 
         3. The embodiment cited by Applicants, in which the RNA source is different than the source recited in the instant claims, is a single embodiment of the reference which was not used in the rejection above. The Lo et al. reference also teaches cell-free RNA in para. [0006]. Likewise, RNA is RNA regardless of the source of the RNA and the 
          Applicant argues in the last paragraph of page 7, regarding claim 86, that Lo et al. does not teach that there are differences in putative plasma RNA markers between control and T21 or T18 pregnancies, arguing that Lo et al. only demonstrates the RNA is extracted from a crude plasma preparation and has nothing to do with the claim to detect T21 or T18 by plasma RNA markers. Applicant also argues that Lo does not teach that cell-free plasma RNA can be reproducibly extracted from plasma in order to identify one or more biomarkers nor do they provide any evidence in trying or success in doing so. 
          This argument is not found to be persuasive because Applicant is arguing limitations not found in the claims. The Lo et al. reference teach all the limitations of claim 84.  Likewise, it is unclear to which claim Applicant refers because claim 86 is cancelled. Lo et al. teaches methods of diagnosing Trisomy 21 (as well as diagnosing Trisomy 18); e.g. abstract.  Lo et al. teach RNA extracted from blood and that “blood” includes plasma, further teaching a blood sample that is essentially free of cells; e.g. para. [0047], which is reasonably interpreted to mean a cell-free plasma RNA sample. 
          Applicant argues in the first paragraph of page 8 of remarks that Lo does not compare the maternal plasma RNA expression levels from pregnancies with and without a fetal chromosome abnormality.
prima facie obvious to one of ordinary skill in the art to use appropriate controls, especially given the fact that Lo et al. taught the use of both positive and negative controls, further teaching the comparison of  sample RNA to markers known to be associated with control RNA. 

Conclusion
          No claims are allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA A DINES whose telephone number is (571)272-6837.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A DINES/Primary Examiner, Art Unit 1639